IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RAYMOND HOWARD                      NOT FINAL UNTIL TIME EXPIRES TO
DOUGLAS, JR.,                       FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-958
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 10, 2015.

An appeal from the Circuit Court for Alachua County.
Ysleta W. McDonald, Judge.

Nancy A. Daniels, Public Defender, and David Alan Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See. Williams v. State, 143 So.3d 423 (Fla. 1st DCA 2014).

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.